Title: From Thomas Jefferson to George Muter, 6 March 1781
From: Jefferson, Thomas
To: Muter, George



In Council Mar. 6. 1781.

The board acknowlege that the manner in which Colo. Muter has stated his acceptance of the appointment as a Commissioner of the War office, is just. They think that if any doubt arises on the act or resolution of assembly, the application to explain it should be, as the law directs, to the Attorney general, or to the General court; and that if by the act or resolution Colo. Muter is excluded, it would be proper that any application on the subject to the General assembly, should be made by himself.

Th: Jefferson

